The State o




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 5, 2015

                                     No. 04-15-00655-CR

                                 Matthew Jamal JACKSON,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0148
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER
        Appellant has filed a pro se motion for substitution of counsel. The motion is DENIED.
See United States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006) (“[T]he right to counsel of choice
does not extend to defendants who require counsel to be appointed for them.”); Maes v. State,
275 S.W.3d 68, 71 (Tex. App.—San Antonio 2008, no pet.) (“A defendant does not have the
right to choose appointed counsel . . . .”).


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court